IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


SONYA PRIVETTE-JAMES,                    : No. 169 EAL 2017
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
WORKERS' COMPENSATION APPEAL             :
BOARD (UNIVERSITY OF                     :
PENNSYLVANIA),                           :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of September, 2017, the Petition for Allowance of Appeal

is DENIED.